Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Election of group I, claims 1, 3-10 and 18 with traverse on 2/16/2021 has been received.
Applicant’s comments that Group I and II should rejoined for prosecution because the overlapping of SEQ ID Nos. 1 and 14 should not impose undue burden to the Office.  Examiner considers this argument persuasive. Therefore, group I and II are rejoined for prosecution.
Claims 18-20, 22-31, 33-38, 40-45, 47-67 and 69-70 have been cancelled.
Claims 1-17, 21, 32, 39, 46 and 68 are pending.
Claims 1-17 are under examination (group I and II).
Claims 21, 32, 39, 46 and 68 are withdrawn from further consideration. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 68 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40 of U.S. Patent No. 10401368. Although the claims at issue are not identical, they are not patentably distinct from each other because both kit contains the essentially the antibody for detection of CK18 protein.  The instant first antibody recognizing SEQ ID No, 14 TVEVD is within the epitope recognizing by the first antibody of the patent 10401368, i.e. ASSGLTVEVD. Thus, it would have been prima facie obvious for the kit in patent 10401368 to detect the same protein CK18 in the current application. 

It is noted that the current status of the application is under DIVISION application of the US 10401368. Although the save harbor rule applies to the divisional application with respect to double patenting. However, current claim 68 belongs to group III in Restriction as essentially similar as group IV (kit claim in claim 40 of US 10401368) in the parent case. 
On 11/7/2018, applicants elected group III and requested rejoin group IV (kit claim 40) for prosecution (emphasis added). Examiner agreed. Thus, Rule 1.121 save harbor protection does not apply here.  Applicants can file either TD or cancel claim 68 for overcoming double patenting rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

When a claim contains functional language but the specification lacks any teaching regarding the amino acid residues that are critical for the function, there is a lack of written description because the function language limits the claim to a subset of species, and those skilled in the art would not know which species are in the subset and which species aren't.  In other words, absent any teaching of structure-function relationships, the skilled in the art cannot determine the critical antigen/epitope that in the recited sequence and also possess the recited function. See AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014).

The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence, see MPEP 2163. 

AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014), the court found that AbbVie's generic claim can be classified as a set of human antibodies defined functionally by their high affinity and neutralizing activity to the human IL-12 antigen. However, AbbVie did not disclose any structural features common to the members of the genus. Rather, AbbVie's patent described only one type of structurally similar antibodies rather than antibodies representative of the full scope of the genus.

Absent any teaching of structure-function relationships, the skilled in the art cannot determine the critical amino acids in the CDR in the recited sequence and also possess the recited function. See AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014).

In addition, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-SEQ ID No. 1 or SEQ ID No. 14 antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function. Also see the decision by the PTAB, Ex parte Atul J. Butte and Keiichi Kodama, Appeal No. 2018-004007, Application No. 13/575,904 (PTAB January 02, 2020), the instant Specification needs to describe specific antibodies that are suitable for the claimed methods.  

The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    	“In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.
    	There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the capture and detection antibodies essential to the claimed invention to demonstrate possession that fulfill the requirements of a structure-function relationships of written description.,  Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8-9 and 11-14, 16-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hong et al. (US 20090221004; IDS reference cited in parent case), or in the alternative, as being unpatentable over Hong et al..

The two main claims 1 and 2 direct to antibodies specific for epitopes SEQ ID No. 1 and 14, respectively. 
The following peptide alignment shows anticipation/obviousness (See section 0080-82 of Hong).
                      ASSGLTVEVD- SEQ ID No. 1 claim 1
                                   TVEVD-  SEQ ID No. 14 claim 2
                         SSGLTVEVD-  immunogen used by Hong et al.
                      CSSGLTVEVD-  immunogen used by Hong et al.
                        SSGLTVEVDAPK  immunogen used by Hong 

Given the high sequence identity/homology between the referenced/claimed polypeptides; the referenced antibodies would have the inherent (under 102) or expected (under 103) property of binding SEQ ID NO: 1 and 14 in the absence of objective evidence to the contrary.  In addition, applicant is invited to consider the following decisions based upon generating antibodies to proteins of interest. Whether the rejection is based on "inherence" under 35 U.S.C.  § 102 or prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.  Examiner properly shifted burden to applicant to establish, through objective evidence, that monoclonal antibody of invention differ in unobvious manner Ex parte Phillips, 28 USPQ2d 1302 (BPAI 1993). It is our finding that once the antigen of interest is selected, the use of that antigen in the known method of Kohler and Milstein will result in the expected hybrid cell lines and the specific monoclonal antibodies.  Ex parte Erlich, 3 USPQ2d 1011, 1015 (BPAI 1986).  

Regarding N-terminal  Ala (SEQ ID No. 1),  a shorter antigen would recognize a longer antigen due common shared epitope.

Regarding the extra N-terminal Cys used in the immunized peptide by Hong et al., it was well known that adding a terminal cysteine may be added to the peptide sequence to allow peptide conjugation to carrier proteins.

Additional supporting document may be used as evidence in the rejection that Antibodies crossreactivity still provide  specific binding. For example, Bost et al. (Immunol. Invest. 1988; 17:577-586) describe antibodies which “cross-react” with IL-2 and HIV envelope protein, but establish that the binding of each protein is due to the presence of a homologous sequence in each protein in which 4 of 6 residues were identical (see entire document, but especially the Abstract and Discussion).  Antibodies which bound either the HIV or IL-2 derived sequence did not cross-react with irrelevant peptides (e.g., “Results, page 579).  

Similarly, Bendayan (J. Histochem. Cytochem.  1995; 43:881-886) characterizes the specific reactivity of a monoclonal antibody produced to human proinsulin, and shows that although the antibody is highly specific, it is nevertheless able to bind to not only human proinsulin, but to proinsulin from other species and even a distinct protein, glucagon, based upon conservation of an Arg-Arg dipeptide sequence in each of these molecules (see entire document).  Bendayan concludes that “an antibody directed against such a sequence, although still yielding specific labeling, could reveal different molecules not related to the original antigen” (page 886, last paragraph). 



With regard to claim 6, 14, Hong et al. teach using florescent label for the assay (See section 0015). 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. as applied to claims 1-6, 8-9 and 11-14, 16-17  above, and further in view of Foehr et al. (US 20110201022).

Hong et al. reference has been discussed above, and Hong et al. teach using fluorescent label conjugating on antibody for detection.  Hong et al. do not, however, explicitly teach use of metal chelate, such as ruthenium, osmium or europium as labels for antibody. 

Foehr et al. teach a variety of labeling technique for antibody, such as P32, fluorescent dyes, dioxigenin, europium..etc. (See section 0041). 

Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to label antibody for detection, and there were a number of methodologies available to do so.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have provided Hong et al. with alternative .  
				Allowable Subject Matter
Claim 10, directs to antibody specific for SEQ ID No. 1 having a heavy chain of SEQ ID No. 5 and a light chain of SEQ ID No. 7. Claim 10 is free of prior art. No prior art teaches or reveals the same heavy and light chain antibody.   Claims 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641